Citation Nr: 0412173	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-18 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 to October 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In May 2003 the veteran appeared at a personal hearing at the 
RO before a decision review officer.  A copy of the 
transcript of that hearing is of record.


REMAND

At the May 2003 hearing, the veteran testified to the effect 
that his right eye disability had worsened, his glasses had 
been changed in 2000 and 2003, and he experience blurred 
vision, problems focusing his eye, watering of the eye, and 
floaters with throbbing pain two to four times a day in the 
right eye.

A January 2003 VA outpatient optometry note references 
drawings of the eye that are not associated with the report.  
A complete record of the report should be associated with the 
claims folder.

The veteran underwent VA compensation and pension eye 
examination in January 2003, which the Board finds inadequate 
for rating purposes as it fails to assess all aspects of the 
service-connected disability.  In a February 2003 statement 
the veteran indicated that he was treated at VA for the 
period from 1998 to present, however, the record is absent 
treatment records from December 2001 to January 2003.

Further, an October 2002 letter from the veteran's private 
attorney indicates that a claim for social security 
disability benefits may be pending.  These records may be 
relevant and should be obtained and associated with the 
claims folder.

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include any 
outstanding VA outpatient records from 
December 2001 to January 2003 and any 
pertinent VA records for the period since 
May 2003.  If the RO is unable to obtain 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

2.  The RO should obtain from the Social 
Security Administration a copy of its 
decision pertinent to the veteran's 
application for disability benefits, the 
records upon which such decision was 
based, and the records pertaining to any 
later disability determination for the 
veteran.

3.  The RO should attempt to obtain a 
complete copy of the VA outpatient 
optometry record of January 2003, 
including all drawings referenced in the 
report.  

4.  When all indicated record development 
has been completed, the veteran should be 
afforded an examination by an optometrist 
or ophthalmologist to determine the 
current degree of severity of his 
service-connected right eye disability.  
The examiner should specifically indicate 
whether the pain and floaters alleged by 
the veteran are manifestations of the 
service-connected disability and if so 
the examiner should provide an assessment 
of the functional impairment and 
limitations resulting from the pain and 
floaters, to include any rest-
requirements and episodic incapacity.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the appellant's 
satisfaction, a supplemental statement 
of the case should be issued to the 
appellant and his representative and 
they should be afforded an appropriate 
opportunity to respond before the 
claims folder is returned to the Board 
for further appellate action.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


